Per Curiam.
Defendant appeals from the trial court’s denial of his motion to withdraw his plea and grant a new trial. After three days of a jury trial, and with benefit of counsel, defendant proffered his plea of guilty of murder, which was accepted by the trial court.
Defendant now asserts that because of numerous trial errors, he was coerced to plead guilty. He also *579asserts that the trial court failed properly to examine him on his plea of guilty, according to GrCR 1963, 785.3(2).
Contrary to defendant’s claim, an examination of the record reveals that the guilty plea was not the product of any coercion, hut was knowingly and voluntarily made. Furthermore, we find no merit to defendant’s claim that the trial court failed properly to examine him. The record as a whole reveals no miscarriage of justice. People v. Winegar (1968), 380 Mich 719.
Affirmed.